403 F.3d 324
In the Matter of: Ludia P. WESTMORELAND; Mary T. Westmoreland, Debtors.Ludia P. Westmoreland; Mary T. Westmoreland, Appellants,v.United States Trustee; Lucy G. Sikes, Appellees.
No. 04-30369.
United States Court of Appeals, Fifth Circuit.
March 9, 2005.

Leo A. Miller, Jr., Monroe, LA, for Appellants.
Frances Hewitt Strange, U.S. Dept. of Justice, Office of U.S. Trustee, Shreveport, LA, for U.S. Trustee.
Lucy G. Sikes, Alexandria, LA, pro se.
Appeal from the United States District Court for the Western District of Louisiana; Robert G. James, Judge.
(Opinion Oct. 8, 2004, 5 Cir., 2004, 110 Fed.Appx. 412)
Before JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, GARZA, DeMOSS, BENAVIDES, STEWART, DENNIS, CLEMENT and PRADO, Circuit Judges.1

BY THE COURT:

1
A majority of judges in active service having determined, on the Court's own motion, to rehear this case en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.



Notes:


1
 Chief Judge King did not participate in this decision